Title: From Thomas Jefferson to Bernard Peyton, 18 May 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
May 18. 21.
I wrote about a week ago to Mr Yancey to hurry down my tobo from Bedford. it was lying at Lynchburg so I presume will be with you in the course of a week. I expect too that the mill here is now ready to begin to deliver my flour. our river being swoln by the rains I have been unable to go there to inform myself of a certainty.I have a note in the Virginia bank for 1125. D. renewable on the 22d inst. hitherto indorsed by mr Gibson. he informs me that his situation renders it necessary that I should find another name to it. but I have no one in Richmond with whom I have any money transactions but yourself, and am therefore obliged to ask that favor of you. I accordingly inclose you a note with which I pray you to take up the one in that bank. the last account I have recd from mr Gibson was in Sep. last, balance against me 262.72 since which I have sent him 98. Barrels of flour which I presume has overpaid that balance I salute with friendship & respect.Th: Jefferson